DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of group I, claims 1-32 and 39 in the reply filed on 1/11/21 is acknowledged.  The traversal is on the ground(s) that it would not be an undue burden for the Examiner to examine the full scope of the current claim set.  This is not found persuasive for the reasons set forth below.  According to MPEP 806, a product and a process of using the product can be shown to be distinct inventions if either or both of the following can be shown: (A) the process of using as claimed can be practiced with another materially different product; or (B) the product as claimed can be used in a materially different process. As stated in the restriction requirement filed 10/9/20, the product of invention I can be used in a materially different method, such as in vitro protein binding assays or in vitro cell culture. Furthermore, different searches and issues are involved in the examination of each Group.
 The requirement is still deemed proper and is therefore made FINAL.
It should be noted that the reply filed 1/11/21 failed to provide the required species election set forth on page 3 of the previous Office action. The Examiner contacted the Attorney of record on 4/26/21 and a telephonic species election was made as follows: rIn•ribo(C11-14U)n, pembrolizumab, interferon mixture, and folfirinox.
Claims 33-38 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/11/21. Claims 1-32 and 39 are under examination as they read on the elected species of rIn•ribo(C11-14U)n, pembrolizumab, interferon mixture, and folfirinox.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-32 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a method of treating cancer in a subject in need thereof, the method comprising: administering to the subject at least a first compound and a second compound together or separately, wherein the first compound comprises an effective amount of a checkpoint inhibitor optionally with at least one pharmaceutically-acceptable carrier, and wherein the second compound is an effective amount of an Anti-Tumor Immune Enhancer (ATIE) optionally with at least one pharmaceutically-acceptable carrier.
The specification teaches that data in a preclinical model of pancreatic cancer showed that the combination of AMPLIGEN and checkpoint blockade (anti-PD-L1) is found to be synergistic for increasing both overall survival and time-to-tumor progression. The specification teaches that in an animal model in melanoma combining AMPLIGEN with an anti-PD-L1 showed a threefold increase in overall tumor response rate. The specification teaches that in a transgenic model of pancreatic cancer, combining AMPLIGEN with an anti-PD-L1 drug shows 
A method of treating pancreatic cancer, colorectal cancer, or melanoma in a subject in need thereof, the method comprising: administering to the subject at least a first compound and a second compound together or separately, wherein the first compound comprises an effective amount of an anti-PD-L1 antibody optionally with at least one pharmaceutically-acceptable carrier, and wherein the second compound is an effective amount of AMPLIGEN optionally with at least one pharmaceutically-acceptable carrier meets the written description provision of 35 U.S.C. 112(a). However, the claims encompass far more than treating pancreatic cancer, colorectal cancer, or melanoma by administering a combination of AMPLIGEN with an anti-PD-L1 antibody. The claims broadly encompass treating any cancer with a combination of any checkpoint inhibitor with any anti-tumor immune enhancer (ATIE). These combinations of agents have no correlation between their structure and function. 
The specification teaches that the term “checkpoint inhibitors” refers to molecules that totally or partially reduce, inhibit, interfere with, or modulate one or more checkpoint proteins. The specification teaches that immune checkpoint inhibitors include antibodies or are derived therefrom. The specification teaches that in some embodiments, the immune checkpoint inhibitor is selected from a group consisting of an anti-PD-1 antibody, an anti-PD-L1 antibody, an anti-PD-L2 antibody, an anti-CTLA-4 antibody, and combinations thereof. The specification teaches that other examples of checkpoint inhibitors alemtuzumab (CAMPATH-1H®); AMP-224 (GlaxoSmithKIine/Amplimmune), AMP-514 (Amplimmune/AZ), arelumab (Merck Serono), atezolizumab (TECENTRIQ®; Roche/Genentech);AUNP 12 (Aurigene and Pierre Fabre), avelumab  (BAVENCIO®);BMS-936559 BMS-986016 (Bristol-Meyers Squibb), BMS-986016 (Bristol-Meyers Squibb); cemiplimab (LIBTAYO®); CP-870,893 (Genentech), CT-011, durvalumab (IMFINIZI®); Galiximab (Biogen Idee), IMP321 (Immutep S.A.), INCB024360 
The specification teaches that an AITE is AMPLIGEN, rintatolimod, rugged RNA, a mismatched dsRNA or dsRNA. Examples of mismatched dsRNA include rIn*ribo(C4U)n; rIn*ribo(C5U)n; rIn*ribo(C6U)n; rIn*ribo(C7U)n; rIn*ribo(C8U)n; rIn*ribo(C9U)n; rIn*ribo(C10U)n; rIn*ribo(C11U)n; rIn*ribo(C12U)n; rIn*ribo(C13U)n; rIn*ribo(C14U)n; rIn*ribo(C15U)n; rIn*ribo(C16U)n; rIn*ribo(C17U)n; rIn*ribo(C18U)n; rIn*ribo(C19U)n; rIn*ribo(C20U)n; rIn*ribo(C21U)n; rIn*ribo(C22U)n; n*ribo(C23U)n; rIn*ribo(C24U)n; rIn*ribo(C25U)n; rIn*ribo(C26U)n; rIn*ribo(C27U)n; rIn*ribo(C28U)n; rIn*ribo(C29U)n; rIn*ribo(C30U)n; rIn*ribo(C31U)n; rIn*ribo(C32U)n; rIn*ribo(C33U)n; rIn*ribo(C34U)n; rIn*ribo(C35U)n; rIn*r(Cp.23,G>p)n; rIn*ribo(C4-29U)n; rIn*r(C11-14U)n; rIn*ribo(C30-35U)n; rugged dsRNA; and r(Poly A*Poly U)n. It should be noted that the specification teaches that n is the length of the dsRNA and is any integer having a value of from 40-40,000. The specification also teaches that when a range is presented, each intermediate value in the range is claimed. Thus, the genus of AITE is vast, and broadly encompasses a variety of mismatched dsRNA of varying structure and length. 
The combination of checkpoint inhibitor and anti-tumor immune enhancer (ATIE) must treat cancer, and in some embodiments, the combination must provide a synergistic effect in the treatment of cancer, in the proliferation of tumor cells, inhibiting tumor growth, inducing tumor cell death; increasing tumor regression; preventing tumor recurrence; preventing tumor growth; preventing tumor spread; delaying tumor recurrence; delaying tumor growth; delaying tumor spread; or in promoting tumor elimination. However, with the exception of demonstrating that a combination of AMPLIGEN and anti-PD-L1 antibody provides a synergistic effect in treating pancreatic cancer, melanoma, and colorectal cancer, the specification provides no guidance regarding the specification combinations that have the claimed functions. The specification does not provide adequate written description to identify the broad genus of the claims because, inter alia, the specification does not disclose a correlation between the necessary structure of the checkpoint inhibitor and ATIE, and the claimed function to be maintained (i.e., treating cancer); and thus, the specification does not distinguish the claimed genus from others, except by function. As noted above, the checkpoint inhibitor can target any checkpoint molecule or any ligand of a checkpoint molecule. Although the specification lists several checkpoint molecules, and exemplary checkpoint inhibitors, as well as several ATIE, there is no indication regarding the specific checkpoint inhibitors that can be combined with the ATIE and provide a therapeutic effect against any cancer. Consequently, the specification fails to describe the common 
Further, the specification does not provide a representative number of species. As noted above, the specification teaches that a combination of AMPLIGEN and anti-PD-L1 antibody provides a synergistic effect in treating pancreatic cancer, melanoma, and colorectal cancer. Thus, the specification discloses a single example of a checkpoint inhibitor and ATIE combination that treats cancer. Although the specification clearly sets forth a correlation between anti-PD-L1 and AMPLIGEN and the function of treating pancreatic cancer, melanoma, and colorectal cancer, this correlation does not appear to be present in the breadth of the claims. As noted above, the claims encompass administering an inhibitor that targets any checkpoint molecule or its ligand and any ATIE to treat all cancers. Thus, there is substantial variation among the members of the genus because of the numerous options and combinations permitted. However, the specification only discloses a combination of AMPLIGEN and anti-PD-L1 antibody for treating pancreatic cancer, melanoma, and colorectal cancer. Based on this lack of information within the specification, there is evidence that a representative number and a representative variety of structures of the checkpoint inhibitors and ATIE that have the claimed functional properties have not yet been identified. Given the breadth of the genus, the demonstration that a combination of AMPLIGEN and anti-PD-L1 antibody for treats pancreatic 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
The genus of functional defined checkpoint inhibitors and ATIE do not meet the requirements under 35 U.S.C. 112 first paragraph because the skilled artisan cannot envision the detailed chemical structure of the encompassed molecules, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid and/or protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.

...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961,1966(1997); In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d 1966.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559,1569, 43 USPQ2d 1398,1406 (Fed. Cir. 1997). In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus. At section B(l), the court states, "An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."
In Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F,3d 1336,1351 (Fed. Cir. 2010), the court held that a "sufficient description of a genus ... requires the disclosure of either a representative 
Furthermore, regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods. Univ, of Rochester v, G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886,1890-93 (Fed, Cir. 2004).
The claims broadly encompass using any checkpoint inhibitor for treating any cancer. However, the state of the art does not support broadly treating all cancers with all checkpoint inhibitors. For instance, Topalian et al. (New England Journal of Medicine. 2012; 366(26): 2443-2454) discuss treating cancer with the checkpoint inhibitor anti-PD-1. Topalian et al. teach that patients with advanced melanoma, non-small-cell lung cancer, castration resistant prostate cancer, or renal-cell or colorectal cancer received anti-PD-1 antibody. Topalian et al. teach that objective responses (complete or partial responses) were observed in patients with non-small-cell lung cancer, melanoma, or renal-cell cancer (See abstract). Topalian et al. teach that no objective responses were observed in patients with colorectal or prostate cancer (See page 2446). Thus, the art recognizes that anti-PD-1 shows anti-tumor activity in patients with NSCLC, 
Fujii et al. (Critical Reviews in Oncology/Hematology, 2018; 130:108-120) discuss biomarkers of response to immune checkpoint blockade in cancer treatment. Fujii et al. teach that immune checkpoint inhibitors are emerging as the new corner stone of cancer treatment due to their ability to produce durable responses in patients with various cancers. But, objective responses to immune checkpoint inhibitors vary among each type of cancer (See abstract). Fujii et al. teach that given the complexity of the tumor environment and the dynamic interaction between tumor and immune cells, development of robust biomarkers to predict patients who are likely to respond to treatment with immune checkpoint inhibitors remains a challenge (See abstract and pages 110-111). Fuji et al. teach that despite identifying several biological prognostic and predicative factors in blood and tissue samples, any single biomarker does not perfectly discriminate between responders and non-responders as of now (See page 117). Similarly, Rao et al. teach that checkpoint inhibitors (blocking antibodies to PD-1, PDL1, CTLA-4) have proven effective against several tumor types. Unfortunately, only a minority of tumors within each subtype responds, and checkpoint inhibitors can cause significant toxicity (See page 1). Rao et al. teach that in a study by Roh et al., only 7 of 54 patients with advanced melanoma responded to CTLA4 inhibitor (See page 1). The non-responders were treated with anti-PD-1, and only 14 responded (See page 1). The study further noted that patients who progressed on both CTLA-4 and PD-1 blockade were more likely to have a higher number of copy loss than those who responded to CLTA-4 blockade. The patients who did not respond to either agent tended to have recurrent copy number loss in tumor suppressor genes on chromosomes 6q, 10q, and 11q23.3 (See page 1). Rao et al. teach that there are host and tumor factors that are linked to response or resistance to immune checkpoint inhibitors; however, with the exception of PD-L1 expression and microsatellite instability, none of these is in routine clinical use (See page 3). Rao et al. teach that the tumor landscape of the patient 
DeSousa et al. teach that not all immune checkpoints are created equal (See page 1). DeSousa et al. teach that immune checkpoints each harbor unique properties that set it apart from the others. Their distinct functional profiles should be taken into account in therapeutic strategies that aim to exploit pathways to enhance immune responses to combat cancer (See page 1). 
 Given the teachings of Topalian et al., Fujii et al., Rao et al., and DeSousa et al., it is clear that the art does not recognize treating all cancers with all checkpoint inhibitors. The state of the art is such that guidance is required to determine which cancers are amenable to treatment with checkpoint inhibitors. As noted by DeSousa et al., each checkpoint molecule is unique and the results obtained when blocking one particular immune checkpoint cannot be extrapolated to all immune checkpoint molecules. Thus, the state of the art is such that one of skill in the art cannot readily predict which checkpoint inhibitors would be suitable for treating a specific cancer.
Jasani et al. teach that the AMPLIGEN (poly(I:C12U) is a synthetic analogue of poly(I:C) and has been evaluated as an adjuvant for in anti-cancer immunotherapy. Jasani et al. teach that immunological assays demonstrate that AMPLIGEN matured DC, have an increased capacity to activate antigen-specific cytotoxic T cell responses, and also the differentiation of CD4+T cell responses, and also the differentiation of CD4+T cells towards IFNγ producing TH1 response, when compared to that of immature DC (See page 3402). Jasani et al. teach that these findings support the rationale for the use of AMPLIGEN as a non-toxic, clinical adjuvant for stimulating effective anti-cancer responses (See page 3402).


Additionally, Vajdos et al. (Journal of Molecular Biology, 2002 Jul 5;320(2):415-28) additionally states that, Even within the Fv, antigen binding is primarily mediated by the complementarity determining regions (CDRs), six hypervariable loops (three each in the heavy and light chains) which together present a large contiguous surface for potential antigen binding. 
	The diversity of antibodies binding a single antigen is discussed by Ferrara et al. (mABs, 2015; 7(1): 32-41). Ferrara et al. teach that generation of antibodies to a single antigen using two rounds of phage display results in an antibody library comprising 105-106 antibodies (See page 36). Ferrara et al. teach that there is substantial variation in the genus of antibodies that bind a single antigen, on the order of hundreds of different sequences and states “The number of different HCDR3s selected against the test antigens ranges from 74 to 460, with the actual number of different antibodies likely to be significantly higher when different VL chains and additional VH mutations are taken into account” (See page 36). Given that Ferrara et al. teach that a single antigen can have hundreds of thousands of antibodies that bind, each of which can comprise antibodies that are structurally distinct from the anti-CTLA-4 antibody exemplified in the working examples, one of skill in the art would not conclude that the single antibody disclosed is representative of the genus.
Accordingly, one of skill in the art would conclude that the claimed invention encompasses a vast genus of checkpoint inhibitors and anti-tumor immune enhancers (ATIEs) that may not have the biological function that is recited in the present claims. It should be noted that the claimed invention encompasses treating any cancer with a combination of any immune checkpoint inhibitor and any ATIE. However, with the exception of demonstrating that a combination of AMPLIGEN and anti-PD-L1 antibody provides a synergistic effect in treating pancreatic cancer, melanoma, and colorectal cancer, the instant specification does not demonstrate treating a cancer patient with any immune checkpoint inhibitor and ATIE. The state 
Consequently, only the method of treating pancreatic cancer, colorectal cancer, or melanoma in a subject in need thereof, the method comprising: administering to the subject at least a first compound and a second compound together or separately, wherein the first compound comprises an effective amount of an anti-PD-L1 antibody optionally with at least one pharmaceutically-acceptable carrier, and wherein the second compound is an effective amount of AMPLIGEN optionally with at least one pharmaceutically-acceptable carrier, but not the full breadth of the claims, meets the written description provision of 35 U.S.C. 112(a). The species disclosed is not representative of the genus because the genus is highly variant. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision. (See page 1115).
Claims 1-32, and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating pancreatic cancer, colorectal cancer, or melanoma in a subject in need thereof, the method comprising: administering to the subject at least a first compound and a second compound together or separately, wherein the first compound comprises an effective amount of an anti-PD-L1 antibody optionally with at least one pharmaceutically-acceptable carrier, and wherein the second compound is an effective amount of AMPLIGEN optionally with at least one pharmaceutically-acceptable carrier, does not reasonably provide enablement for treating all cancers, all checkpoint inhibitors, and all ATIE.  The specification does not enable any person ke and use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required, are set forth in In re Wands 8 USPQ2d 1400. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims.
(4) The nature of the invention and (8) The breadth of the claims:
The nature of the invention is a method for treating a cancer in a subject in need thereof, the method comprising: administering to the subject at least a first compound and a second compound together or separately, wherein the first compound comprises an effective amount of a checkpoint inhibitor optionally with at least one pharmaceutically-acceptable carrier, and wherein the second compound is an effective amount of an Anti-Tumor Immune Enhancer (ATIE) optionally with at least one pharmaceutically-acceptable carrier. Therefore, the nature of the invention is a chemical case, where there is natural unpredictability in performance of certain species or sub-combinations other than those specifically enumerated; see MPEP 2163. Accordingly, it is the Office’s position that undue experimentation would be required to practice the claimed methods, with a reasonable expectation of success, because it would not be predictable from the disclosure of any one particular species what other species may or may not work; see MPEP 2164.03.
The claims broadly encompass treating any cancer in a subject with a combination of any checkpoint inhibitor and any ATIE. The specification teaches that the term “checkpoint inhibitors” refers to molecules that totally or partially reduce, inhibit, interfere with, or modulate one or more checkpoint proteins. The specification teaches that immune checkpoint inhibitors include antibodies or are derived therefrom. The specification teaches that in some 
The specification teaches that an AITE is AMPLIGEN, rintatolimod, rugged RNA, a mismatched dsRNA or dsRNA. Examples of mismatched dsRNA include rIn*ribo(C4U)n; rIn*ribo(C5U)n; rIn*ribo(C6U)n; rIn*ribo(C7U)n; rIn*ribo(C8U)n; rIn*ribo(C9U)n; rIn*ribo(C10U)n; rIn*ribo(C11U)n; rIn*ribo(C12U)n; rIn*ribo(C13U)n; rIn*ribo(C14U)n; rIn*ribo(C15U)n; rIn*ribo(C16U)n; rIn*ribo(C17U)n; rIn*ribo(C18U)n; rIn*ribo(C19U)n; rIn*ribo(C20U)n; rIn*ribo(C21U)n; rIn*ribo(C22U)n; rIn*ribo(C23U)n; rIn*ribo(C24U)n; rIn*ribo(C25U)n; rIn*ribo(C26U)n; rIn*ribo(C27U)n; rIn*ribo(C28U)n; rIn*ribo(C29U)n; rIn*ribo(C30U)n; rIn*ribo(C31U)n; rIn*ribo(C32U)n; rIn*ribo(C33U)n; rIn*ribo(C34U)n; rIn*ribo(C35U)n; rIn*r(Cp.23,G>p)n; rIn*ribo(C4-29U)n; rIn*r(C11-14U)n; rIn*ribo(C30-35U)n; rugged dsRNA; and r(Poly A*Poly U)n. It should be noted that the specification teaches that n is the length of the dsRNA and is any integer having a value of from 40-40,000. The specification also teaches that when a range is presented, each intermediate value in the range is claimed. Thus, the genus of AITE is vast, and broadly encompasses a variety of mismatched dsRNA of varying structure and length. 
 Thus, the claims are broad in that they encompass treating any cancer with any immune checkpoint inhibitor and ATIE. Cancer is not a single disease, or cluster of closely related disorders. There are hundreds of cancers, which have in common only some loss of controlled cell growth. Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands. They can occur in pretty much every part of the body. Here are some assorted categories:
A. CNS cancers cover a very diverse range of cancers in many categories and subcategories. There are an immense range of neuroepithelial tumors. Gliomas, the most common subtype of primary brain tumors, most of which are aggressive, highly invasive, and 
B. Leukemia is any malignant neoplasm of the blood-forming tissues. Leukemia can arise from many different sources.  These include viruses such as EBV, which causes Burkitt's lymphoma, and HTLV-1, linked to certain T cell leukemias.  Others are linked to genetic disorders, such as Fanconi's anemia, which is a familial disorder, and Down's Syndrome.  Other leukemias are caused by exposure to carcinogens such as benzene, and some are actually caused by treatment with other neoplastic agents. Still other leukemias arise from ionizing radiation, and many are idiopathic. Leukemias also differ greatly in the morphology, degree of differentiation, body location (e.g. bone marrow, lymphoid organs, etc.) There are dozens of leukemias. There are B-Cell Neoplasms such as B-cell prolymphocytic leukemia and Hairy cell leukemia (HCL, a chronic Lymphoid leukemia). There are T-Cell Neoplasms such as T-cell prolymphocytic leukemia, aggressive NK cell leukemia, adult T cell leukemia/lymphoma (ATLL), and T-cell granular Lymphocytic leukemia.  There are different kinds of acute myeloid leukemias  (undifferentiated AML, acute myeloblastic, acute myelomonocytic leukemia,  acute monocytic leukemias, acute monoblastic, acute megakaryoblastic (AmegL), acute promyelocytic leukemia 
C. Carcinomas of the Liver include hepatocellular carcinoma, combined hepatocellular cholangiocarcinoma, cholangiocarcinoma (intrahepatic), bile duct cystadenocarcinoma and undifferentiated carcinoma of the liver.  There is also cancer of the blood vessels in the liver (hemangioendothelioma), primary non-Hodgkin’s lymphoma of the liver, undifferentiated liver sarcoma (also known as undifferentiated embryonal sarcoma), primary pleomorphic liver sarcoma, angiosarcoma of the liver, and primary malignant melanoma of the liver.  Most liver cancers are secondary, especially those originating in the breast, lung, or gallbladder, as well as both Hodgkin's or non-Hodgkin's lymphoma.
D. The main types of lung and pleural cancer are small cell (i.e. oat cell, including combined oat cell), adenocarcinomas, bronchioloalveolar carcinomas (nonmucinous, mucinous, and mixed mucinous and nonmucinous or indeterminate cell type), acinar, papillary carcinoma, solid adenocarcinoma with mucin, adenocarcinoma with mixed subtypes, well-differentiated fetal adenocarcinoma, mucinous (colloid) adenocarcinoma, mucinous cystadenocarcinoma, signet ring adenocarcinoma, and clear cell adenocarcinoma), squamous cell (papillary, clear cell, small cell and  basaloid), mesothelioma (including epithelioid, sarcomatoid, desmoplastic and biphasic) and large cell carcinoma (which include large-cell neuroendocrine carcinoma, combined large-cell neuroendocrine carcinoma, basaloid carcinoma, clear cell carcinoma lymphoepithelioma-like carcinoma, and large-cell carcinoma with rhabdoid phenotype). In addition there are also the carcinomas with pleomorphic, sarcomatoid or sarcomatous elements, 
E. Thyroid cancer comes in four forms: papillary thyroid cancer, follicular thyroid cancer, anaplastic thyroid cancer, and medullary thyroid cancer.  
F. Cancer of the skin cells is melanoma.  Malignant melanomas come in form fundimental forms, superficial spreading melanoma, Nodular melanoma, lentigo maligna melanoma and acral melanoma. These sometime occur in amelanotic form, such as in desmoplastic melanoma.  There are also a very wide range of carcinomas of the skin, most notably the basal cell carcinomas (BCC), including  superficial BCC, nodular BCC (solid, adenoid cystic), infiltrating BCC, sclerosing BCC (desmoplastic, morpheic), fibroepithelial BCC, BCC with adnexal differentiation, follicular BCC, eccrine BCC, basosquamous carcinoma, 
G. There are many types of colorectal cancers. The carcinomas include adenocarcinoma; mucinous adenocarcinoma; signet-ring cell carcinoma; small cell carcinoma;  adenosquamous carcinoma;  medullary carcinoma;  choriocarcinoma; and undifferentiated carcinoma. The malignant lymphomas include marginal zone B-cell lymphoma of mucosa-associated lymphoid tissue type; mantle cell lymphoma; Diffuse large B-cell lymphoma; Burkitt lymphoma; and Burkitt-like/atypical Burkitt lymphoma.  There are also some carcinoid tumors, sarcomas (including GISTs, leiomyosarcoma, hemangiosarcoma, angiosarcoma, Kaposi sarcoma, fibrosarcoma, neurofibrosarcoma and Leiomyosarcoma), primary plasmacytoma of 
H. Renal carcinomas comprise the papillary renal cell carcinoma (which has two subtypes, type 1 and type 2, with very different prognostic values), clear cell renal carcinoma, chromophobe renal carcinoma, collecting duct renal carcinoma, and some unclassified carcinomas. Renal sarcomas include leiomyosarcoma, fibrosarcoma, rhabdomyosarcoma, malignant fibrous histiocytoma, liposarcoma of the kidney, malignant hemangiopericytoma, angiosarcoma of the kidney, osteosarcoma, synovial sarcoma, chondrosarcoma of the kidney, malignant mesenchymoma, and clear cell sarcoma of the kidney. Lymphomas include Primary Renal Non-Hodgkin's Lymphoma, primary renal MALT lymphoma, primary renal Hodgkin's lymphoma, and secondary renal lymphomas, which can be of either Hodgkin's or Non-Hodgkin's type. Other kidney cancers include transitional cell carcinoma, Wilms Tumor, malignant rhabdoid tumor of the kidney, renal melanoma, primitive neuroectodermal tumor of the kidney, neuroepithelial tumor of the kidney, and congenital mesoblastic nephroma, some renal adenomas, and oncocytomas.  
I. Prostate Cancer is not a single disease or group of very closely related disorders, but ranges over a very wide variety of cancer types. It embraces various adenocarcinomas of the prostate, including prostatic ductal adenocarcinoma, adenocarcinoma with paneth-like cells, clear cell adenocarcinoma, foamy gland adenocarcinoma, adenocarcinoma of Cowper’s glands, and atrophic adenocarcinoma.  It includes a huge variety of  carcinomas, including mucinous carcinomas of the prostate, prostatic carcinoma of xanthomatous type, signet ring cell carcinoma of the prostate, neuroendocrine small cell carcinoma of the prostate, and other  small cell carcinomas of the prostate, adenosquamous and squamous cell carcinomas, basaloid and adenoid cystic carcinoma, sarcomatoid carcinoma of the prostate, lymphoepithelioma-like carcinoma of the prostate, urothelial (transitional cell) carcinoma (which can be primary in the prostate gland or represent secondary spread from the urinary bladder), basaloid carcinoma,  
J. Penile carcinoma is usually a squamous cell carcinoma (including cancinoma in situ or Bowen disease), but there is also penile clear cell carcinoma, and sarcomatoid carcinoma. There is also primary reticulum cell sarcoma of the penis, Kaposi sarcoma of the penis, and Paget disease o the Penis.
K. The carcinomas of the extrahepatic bile ducts are of numerous types, including carcinoma in situ, adenocarcinoma, papillary adenocarcinoma, adenocarcinoma (intestinal-type), mucinous adenocarcinoma, clear cell adenocarcinoma, signet ring cell carcinoma, adenosquamous carcinoma, squamous cell carcinoma, small cell carcinoma (oat cell carcinoma) and undifferentiated carcinoma of the  extrahepatic bile ducts.
L. Breast cancers come in great variety. The most important category of breast cancers is the ductal cancers.  These come in an assortment of types. Presently, these are divided into the following categories: intraductal (in situ); invasive with predominant intraductal component; invasive, NOS; Comedo; Inflammatory (IBC); medullary with lymphocytic infiltrate; mucinous carcinoma (colloid carcinoma); papillary carcinoma; scirrhous; tubular; and other.  Another category is the Lobular breast cancers, which can be in situ, Invasive with predominant in situ component, and Invasive. There is Paget’s disease of the nipple, which can be also with intraductal carcinoma or with invasive ductal carcinoma. There is adenomyoepithelioma, a dimorphic tumor characterized by the presence of both epithelial and myoepithelial cells. There 
M. Ovarian cancers are a heterogeneous group of tumors.  The most important are the epithelial tumors.  These are themselves fairly diverse, the categories being serous cystomas (serous benign cystadenomas, serous cystadenomas with proliferating activity of the epithelial cells and nuclear abnormalities but with no infiltrative destructive growth and serous cystadenocarcinomas); mucinous cystomas (divided the same three ways); clear cell tumors (mesonephroid tumors, again divided the same way), endometrioid tumors (similar to adenocarcinomas in the endometrium: endometrioid benign cysts, endometrioid tumors with 
N. Testicular cancers. All of the germ cell tumors listed above except for dysgerminoma also appears as cancers of the testis. In addition, seminoma itself as well as spermatocytic seminoma and choriocarcinoma of the testis are germ cell cancers of the testis. There are both juvenile and adult forms of the Granulosa cell tumor, as well as other cancers of the gonadal stroma, including leiomyomas, and neurofibromas. In addition to the germ cell cancers, there are the Sex cord-gonadal stromal tumors, including Sertoli cell tumor, Leydig cell tumor, and mixed form called Sertoli-Leydig cell tumor, and Gynandroblastoma of the testis. There are both adenomas and adenocarcinomas of collecting ducts and rete testis. There are a range of secondary tumors of the testis, most commonly Lymphomas, but also leukemic infiltration of the Testis, and metastatic cancers from the prostate or lung. 
O. Paratesticular cancers (cancers of the spermatic cord, epididymis, vestigial remnants, and tunica vaginalis) are commonly classified separately from testicular cancers, and are rather varied.  These include rhabdomyosarcoma of the spermatic cord (which can occur in embryonal, alveolar, and pleomorphic subtypes), liposarcomas, leiomyosarcomas,  ovarian-type epithelial tumors, the desmoplastic small round cell tumor, the melanotic neuroectodermal tumor of infancy, primary paratesticular neuroblastoma, primary hematopoietic tumors of the paratesticular structures, plasmacytoma and granulocytic sarcoma of the paratestis, malignant schwannoma, malignant fibrous histiocytoma, malignant spermatic cord fibrosarcoma, and pleomorphic hyalinizing angiectatic tumor.  There are also an assortment of secondary tumors, especially from the prostate, testis, kidney, and stomach.
P. Cancers of the vulva are mostly squamous carcinoma, but these also include melanoma, Bartholin's Adenocarcinoma, basal cell carcinoma and some sarcomas.
Q.  Vaginal cancers are primarily squamous carcinoma, but some are adenocarcinoma, melanoma of the vagina; sarcoma of the vagina, bowen's disease and germ cell tumors. 

S. There are several main types of stomach cancers, which are very different from each other. (1) Lymphomas of the stomach are found in the wall of the stomach. These come in two main categories.  One is the Non-Hodgkin's lymphomas of the stomach, including MALT lymphoma, and assorted Large Cell Lymphoma of the Stomach such as anaplastic Ki-1 (CD30) positive large cell lymphoma.  The other is Hodgkin Lymphoma in the Stomach.  These include both lymphomas which are primary to the stomach, and nodal lymphomas that have spread to the stomach from e.g. the spleen or liver and are thus secondary.  There are Tertiary gastric lymphomas as well.  (2) Gastric stromal tumors (GISTs) develop from the tissue of the stomach wall. There are an assortments of these; GISTs vary from cellular spindle cell tumors to epithelioid and pleomorphic ones. (3) Carcinoid tumors are tumors of hormone-producing cells of the stomach.  These are classified into are classified into those that are associated with hypergastrinemic states (type 1, atrophic gastritis, pernicious anemia); Zollinger-Ellison syndrome [ZES] tumors (type 2), and tumors without hypergastrinemia (type 3 or sporadic).  (4) Carcinoma of the Stomach exists in five types: papillary, tubular, mucinous, signet-ring cell 
T. Cancer of the esophagus is most commonly a squamous cell carcinoma or an adenocarcinoma. However, melanomas, both primary and secondary can occur, and spindle cell carcinoma and Kaposi’s sarcoma can also occur in the esophagus. There is also primary oat cell carcinoma of the esophagus, choriocarcinoma of the esophagus, carcinoid tumor of the esophagus, adenosquamous carcinoma of the esophagus and the related mucoepidermoid carcinoma of the esophagus, and cylindroma of the esophagus. In addition, verrucous carcinomas and pseudosarcomas of the esophagus have been reported.  
U. Cancers of the spleen which are primary are commonly divided into vascular, lymphoid and non-lymphoid.  Vascular tumors include hemangiosarcoma, lymphangiosarcoma, hemangioendothelial sarcoma and malignant hemangiopericytoma of the spleen, all of which are considered malignant.  Lymphoid tumors include both Hodgkin's and Non-Hodgkin's lymphoma, plasmacytoma and Castleman's tumor. Nonlymphoid tumors are more diverse, and include malignant fibrous histiocytoma, fibrosarcomas, leiomyosarcomas, malignant teratomas, and Kaposi's sarcoma of the spleen.There are also metastatic tumors, secondary to tumors most typically from the lung, stomach, pancreas, liver, breast and colon. These are typically adenocarcinomas or squamous cell carcinomas, but large cell carcinoma, small cell carcinoma, hepatocellular carcinoma, melanoma, mesothelioma and choriocarcinoma are known as well.  
V. Salivary gland carcinomas arguably represent the most heterogeneous group of tumors of any tissue in the body.  The main four histopathologic types are: (1) mucoepidermoid carcinoma (2) adenoid cystic carcinoma (which has three histologic types: cribriform, tubular, and solid), (3) adenocarcinoma which includes acinic cell carcinoma, polymorphous low-grade adenocarcinoma, Sebaceous Lymphadenocarcinoma, adenocarcinoma not otherwise specified (NOS), Mucinous adenocarcinoma, and cystadenocarcinoma; (4) salivary duct carcinoma. In addition, there is an adenosquamous carcinoma, lymphoepithelial carcinoma, epithelial–
W. Cancers of the Heart (including pericardium, valves, etc.) include a wide range of primary cardiac sarcomas, including angiosarcomas, undifferentiated sarcomas, osteosarcomas, fibrosarcomas, malignant fibrous sarcomas, histiocytomas, leiomyosarcomas, myxosarcomas, synovial sarcomas, neurofibrosarcomas, rhabdomyosarcomas, reticulum cell sarcomas, desmoplastic small round cell tumors, and liposarcomas. Primary heart tumors also include atrial myxoma, rhabdomyoma, papillary fibroelastoma of the endocardium, and teratoma. There is also Purkinje cell hamartoma of the conduction tissue. In the Pericardium, there is also malignant schwannoma, aberrant synoviosarcoma, neurofibroma and aberrant thymoma.  Secondary tumors of the heart are more common, and can arrive by many pathways. For example, bronchogenic carcinoma can arrive by direct extension or by a combination of lymphatic and hematogenous dissemination. breast, lung and esophagus carcinomas, hodgkin  and non-hodgkin lymphomas, melanomas, mesothelioma, renal cell carcinoma, leukemias, Kaposi sarcoma and osteosarcomas are the most common forms, but there are many more.

Y. Cancers of the oral cavity and oropharynx, including the tongue is most commonly squamous cell carcinoma and Verrucous carcinoma. There are also lymphomas of the tonsils and base of the tongue, Nasopharyngeal carcinoma (which exists in three subtypes), as well as neurofibroma, schwannoma and rhabdomyoma of the mouth. In addition, HPV-positive oropharyngeal cancer is now considered a distinct disease entity. Salivary gland cancers and odontogenic tumors are discussed separately above. 
Z. Cancers of the lymph glands are of course the lymphomas. There are also carcinomas of the lymph nodes, including large cell carcinoma of the lymph nodes, metastatic squamous cell carcinoma of the lymph nodes, primary neuroendocrine carcinoma of the lymph nodes and Merkel cell carcinoma of the lymph nodes. There is also generalized reticulum cell sarcoma of the lymph nodes, Kaposi's sarcoma of the lymph nodes and lymph node melanoma.
AA. Cancers of the adrenal glands include adrenocortical carcinoma, pheochromocytoma, adrenal neuroblastoma, and adrenal ganglioneuroma. 
AB. Cancer of the eye is a very loose category, as the set of cancers involved depends very much on which structure of the eye or its adnexa is involved.  Choroidal tumors include choroidal melanoma, ciliary body melanoma choroidal osteoma  and metastatic choroidal tumors, including tumors from the lung, breast, prostate, kidney, thyroid and blood. Eyelid 
AC. Cervical cancers.  There are many different categories and sub-categories of cervical cancers. The majority of cervical cancers are Squamous Cell Carcinomas.  These come in numerous types: large cell nonkeratinizing type; large cell keratinizing type; basaloid; verrucous; warty; papillary; lymphoepithelioma-like; and squamotransitional, Early invasive (microinvasive) squamous cell carcinoma; Squamous intraepithelial neoplasia (including Cervical intraepithelial neoplasia and Squamous cell carcinoma in situ).  There are also a variety of adenocarcinomas, the most important of which are the mucinous adenocarcinoma, which include the endocervical, intestinal, signet-ring cell, minimal deviation, and villoglandular.  There is also endometrioid adenocarcinoma, clear cell adenocarcinoma, serous adenocarcinoma, mesonephric adenocarcinoma, Early invasive adenocarcinoma, and adenocarcinoma in situ. In addition, there are neuroendocrine carcinomas, divided into Small cell, large cell, classical carcinoid and atypical carcinoid. Other epithelial tumors include adenosquamous carcinoma, mixed adenosquamous carcinomas, which can be either well-
AD. Gestational Trophoblastic Neoplasia is cancer of the placenta; it actually derives from the conceptus rather than from the pregnant woman. It has three different forms: choriocarcinoma, placental site trophoblastic tumor, epithelioid trophoblastic tumor  
AE. Cancer of the throat is a loose term, depending on the particular structure. Cancers of the oropharynx are discussed above in cancers of the oral cavity.  Hypopharyngeal cancer is usually a form of squamous cell carcinoma, including basaloid squamous cell carcinoma, superficial spreading cancer, sebaceous cancer, adenosquamous cancer, and signet-ring and verrucous types. Less common forms of hypopharyngeal cancer include adenocarcinoma, lymphoma, and sarcoma. Nasopharyngeal cancer is usually a carcinoma, and is commonly divided into three types: keratinizing squamous cell carcinoma, non-keratinizing carcinoma, and undifferentiated carcinoma. There are also rhabdomyosarcomas and lymphomas as well. 

AG. Fallopian Tube Cancer most commonly takes the form of a papillary serous adenocarcinoma. There are also leiomyosarcomas (arising from smooth muscle in the fallopian tubes), squamous cell carcinoma, choriocarcinoma, and transitional cell carcinomas. Secondary cancers are more common, and come from the ovaries, the endometrium, the GI tract, the peritoneum, and the breast.
AH. Bladder cancers.  Most cases of bladder cancers are transitional cell (urothelial) carcinoma, which includes non-invasive papillary urothelial carcinoma, flat urothelial carcinoma in situ (CIS), superficially invasive urothelial carcinoma, and muscle invasive tumors. Adenocarcinomas of the bladder include Primary Adenocarcinoma (urachal and non-urachal), Prostatic adenocarcinoma, Gastro-intestinal adenocarcinomas and Clear cell carcinoma. Squamous cell carcinomas include Verrucous carcinomas, and a secondary squamous cell carcinoma of the bladder, from the cervix. Small cell carcinomas include Primary small cell carcinoma of the bladder and the secondary small cell carcinoma ('reserve cell carcinoma') of the lung. Lymphomas include the primary lymphomas (Low grade B-cell lymphoma of MALT type, High grade B-cell lymphoma, and T-cell lymphoma), as well as secondary lymphomas, including mantle cell lymphomas. Melanomas include Primary Malignant melanoma of the bladder, and secondary ones. The sarcomas of the bladder are leiomyosarcoma, osteosarcoma and rhabdomyosarcoma. There is also a primary primitive neuroectodermal tumour (PNET) of the bladder, Paraganglioma (which can metastasize), nephrogenic adenoma, metastatic renal cell carcinoma of the bladder, and both primary and secondary (from the uterus) choriocarcinoma of the bladder.

(5) The state of the prior art and (7) The predictability or unpredictability of the art: 
The claims broadly encompass using any checkpoint inhibitor for treating any cancer. However, the state of the art does not support broadly treating all cancers with all checkpoint inhibitors. For instance, Topalian et al. (New England Journal of Medicine. 2012; 366(26): 2443-2454) discuss treating cancer with the checkpoint inhibitor anti-PD-1. Topalian et al. teach that patients with advanced melanoma, non-small-cell lung cancer, castration resistant prostate cancer, or renal-cell or colorectal cancer received anti-PD-1 antibody. Topalian et al. teach that objective responses (complete or partial responses) were observed in patients with non-small-cell lung cancer, melanoma, or renal-cell cancer (See abstract). Topalian et al. teach that no objective responses were observed in patients with colorectal or prostate cancer (See page 2446). Thus, the art recognizes that anti-PD-1 shows anti-tumor activity in patients with NSCLC, melanoma, and renal-cell cancer; however, anti-PD-1 shows no efficacy in patients with colorectal or prostate cancer.
Fujii et al. discuss biomarkers of response to immune checkpoint blockade in cancer treatment (Critical Reviews in Oncology/Hematology, 2018; 130:108-120). Fujii et al. teach that immune checkpoint inhibitors are emerging as the new corner stone of cancer treatment due to their ability to produce durable responses in patients with various cancers. But, 
Similarly, Rao et al. teach that checkpoint inhibitors (blocking antibodies to PD-1, PDL1, CTLA-4) have proven effective against several tumor types. Unfortunately, only a minority of tumors within each subtype responds, and checkpoint inhibitors can cause significant toxicity (See page 1).Rao et al. teach that in a study by Roh et al., only 7 of 54 patients with advanced melanoma responded to CTLA4 inhibitor (See page 1). The non-responders were treated with anti-PD-1, and only 14 responded (See page 1). The study further noted that patients who progressed on both CTLA-4 and PD-1 blockade were more likely to have a higher number of copy loss than those who responded to CLTA-4 blockade. The patients who did not respond to either agent tended to have recurrent copy number loss in tumor suppressor genes on chromosomes 6q, 10q, and 11q23.3 (See page 1). Rao et al. teach that there are host and tumor factors that are linked to response or resistance to immune checkpoint inhibitors; however, with the exception of PD-L1 expression and microsatellite instability, none of these is in routine clinical use (See page 3). Rao et al. teach that the tumor landscape of the patient should be analyzed before administration of checkpoint inhibitor therapy for predicative peptide signatures, ligands, and low neoantigen intratumor heterogeneity (See page 5). Rao et al. teach that more reliable biomarkers to identify patients who are most likely (or even least likely) to respond to checkpoint inhibitors (See page 5).

 Given the teachings of Topalian et al., Fujii et al., Rao et al., and DeSousa et al., it is clear that the art does not recognize treating all cancers with all checkpoint inhibitors. The state of the art is such that guidance is required to determine which cancers are amenable to treatment with checkpoint inhibitors. As noted by DeSousa et al., each checkpoint molecule is unique and the results obtained when blocking one particular immune checkpoint cannot be extrapolated to all immune checkpoint molecules.
Jasani et al. teach that the AMPLIGEN (poly(I:C12U) is a synthetic analogue of poly(I:C) and has been evaluated as an adjuvant for in anti-cancer immunotherapy. Jasani et al. teach that immunological assays demonstrate that AMPLIGEN matured DC, have an increased capacity to activate antigen-specific cytotoxic T cell responses, and also the differentiation of CD4+T cell responses, and also the differentiation of CD4+T cells towards IFNγ producing TH1 response, when compared to that of immature DC (See page 3402). Jasani et al. teach that these findings support the rationale for the use of AMPLIGEN as a non-toxic, clinical adjuvant for stimulating effective anti-cancer responses (See page 3402).
Furthermore, cancer is not a single disease, or cluster of closely related disorders. There are hundreds of cancers, which have in common only uncontrolled cell growth. Cancers are highly heterogeneous at both the molecular and clinical level. Additionally, it is known in the art that cancer cells arising from different tissues differ in etiology and response to treatment. Heppner et al. (Cancer Metastasis Review 2:5-23; 1983) discuss the heterogeneity of tumors 
Regarding the embodiments where the immune checkpoint inhibitor is an antibody, it is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope. Paul (Fundamental Immunology, 3rd Edition, Raven 
Additionally, Vajdos et al. (Journal of Molecular Biology, 2002 Jul 5;320(2):415-28) additionally states that, Even within the Fv, antigen binding is primarily mediated by the complementarity determining regions (CDRs), six hypervariable loops (three each in the heavy and light chains) which together present a large contiguous surface for potential antigen binding. Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen. As an important step to understanding how a particular antibody functions, it would be very useful to assess the contributions of each 
	The diversity of antibodies binding a single antigen is discussed by Ferrara et al. (mABs, 2015; 7(1): 32-41). Ferrara et al. teach that generation of antibodies to a single antigen using two rounds of phage display results in an antibody library comprising 105-106 antibodies (See page 36). Ferrara et al. teach that there is substantial variation in the genus of antibodies that bind a single antigen, on the order of hundreds of different sequences and states “The number of different HCDR3s selected against the test antigens ranges from 74 to 460, with the actual number of different antibodies likely to be significantly higher when different VL chains and additional VFI mutations are taken into account” (See page 36). Given that Ferrara et al. teach that a single antigen can have hundreds of thousands of antibodies that bind, each of which can comprise antibodies that are structurally distinct from the anti-PD-L1 antibody exemplified in the working examples, one of skill in the art would not conclude that the single antibody disclosed is representative of the genus.
While the state of the art is relatively high with regard to the treatment of specific cancer types, the state of the art with regards to treating all cancers with a single treatment is underdeveloped. In particular, there is no known anticancer agent that is effective against all cancer cell types.  The cancer treatment art involves a very high level of unpredictability. With regard to cancer treatment, Bally et al. (US 5,595,756) stated, “Despite enormous investments of financial and human resources, no cure exists for a variety of diseases.  For example, cancer remains one of the major causes of death.  A number of bioactive agents have been found, to varying degrees, to be effective against tumor cells.  However, the clinical use of such antitumor agents has been highly compromised because of treatment-limiting toxicities” (col. 1, lines 17-24).  Sporn et al. (Chemoprevention of Cancer, Carcinogenesis, Vol. 21 (2000), 525-530) teaches the magnitude of mortality of cancers and that mortalities are in fact still rising and that new approaches to a variety of different cancer are critically needed.  Sporn et al. also teach 
Furthermore, the art indicates the difficulties in going from in vitro to in vivo for drug development for treatment of cancers. Auerbach et al. (Cancer and Metastasis Reviews, 2000, 19: 167-172) indicate that one of the major problems in angiogenesis research has been the difficulty of finding suitable methods for assessing the angiogenic response. For example, the 96 well rapid screening assay for cytokinesis was developed in order to permit screening of hybridoma supernatants…In vitro tests in general have been limited by the availability of suitable sources for endothelial cells, while in vivo assays have proven difficult to quantitate, limited in feasibility, and the test sites are not typical of the in vivo reality (see p. 167, left column, 1st paragraph). Gura T (Science, 1997, 278(5340): 1041-1042, encloses 1-5) indicates that “the fundamental problem in drug discovery for cancer is that the model systems are not predictive at all” (see p. 1, 2nd paragraph). Furthermore, Gura T indicates that the results of xenograft screening turned out to be not much better than those obtained with the original models, mainly because the xenograft rumors don’t behave like naturally occurring tumors in humans—they don’t spread to other tissues, for example (see p. 2, 4th paragraph). Further, when patient’s tumor cells in Petri dishes or culture flasks and monitor the cells’ responses to various anticancer treatments, they don’t work because the cells simply fail to divide in culture, and the results cannot tell a researcher how anticancer drugs will act in the body (see p. 3, 7th paragraph). Furthermore, Jain RK (Scientific American, July 1994,58-65) indicates that the existing pharmacopoeia has not markedly reduced the number of deaths caused by the most common solid tumors in adults, among them cancers of the lung, breast, colon, rectum, prostate and brain (see p. 58, left most column, 1st paragraph). Further, Jain RK indicates that to eradicate tumors, the therapeutic agents must then disperse throughout the growths in concentrations high enough to eliminate every deadly cells…solid cancers frequently impose 
Hait (Nature Reviews/Drug Discovery, 2010, 9, pages 253-254) states that “The past three decades have seen spectacular advances in our understanding of the molecular and cellular biology of cancer. However, with a few notable exceptions, such as the treatment of chronic myeloid leukaemia with imatinib, these advances have so far not been translated into major increases in long-term survival for many cancers. Furthermore, data suggest that the overall success rate for oncology products in clinical development is -10%, and the cost of bringing a new drug to market is over US$1 billion.” (see page 253, left column, the 1st paragraph). Hait further teaches “The anticancer drug discovery process often begins with a promising target; however, there are several reasons why the eventual outcome for a particular cancer target may be disappointing. For example, the role of the target in the pathogenesis of specific human malignancies may be incompletely understood, leading to disappointing results”, “First, many targets lie within signal transduction pathways that are altered in cancer, but, owing to the complex nature of these pathways, upstream or downstream components may make modulating the target of little or no value”; “Second, target overexpression is often overrated. There are some instances in which overexpression predicts response to treatment.”; and “Another confounding factor is that cancer is more than a disease of cancer cells, as alterations in somatic or germline genomes, or both, create susceptibilities to transformational changes in cells and in the microenvironment that ultimately cooperate to form 
Bean (PNAS 2018; 115(50): 12539-12543) teaches that across cancer types, 90% of cancer deaths are caused not by the primary tumor but by metastasis. Bean teaches that although some drugs may shrink metastases along with primary tumors, no existing drugs treat or prevent metastasis directly (See page 12540). Bean states “Without a targeted approach, metastatic tumors often reemerge. “We shrink them, we send them back to their residual state, and they reenact those survival functions and retention of regenerative powers that made them metastasis-initiating cells in the first place” (See page 12540). Bean teaches that one of the major scientific challenges of studying metastatic disease is that different forms of cancer seem to metastasize through different mechanisms and the same form of cancer may metastasize differently in different subsets of patients (See page 12542). Of note, Bean states “It’s unlikely that one researcher is going to find one pathway that proves to be the key to metastasis” (See 
Given Bally et al teaching of treatment-limiting toxicities in clinical use; Sporn's teaching that the cancer progression is heterogeneous as it progresses, both in genotype and phenotype; Auerbach et al teaching that one of the major problems in angiogenesis research has been the difficulty of finding suitable methods for assessing the angiogenic response; Gura's teaching that the models are unpredictable; Jain's teaching that the existing pharmacopoeia has not markedly reduced the number of deaths caused by the most common solid tumors in adults, among them cancers of the lung, breast, colon, rectum, prostate and brain; both Hait and Gravanis et al teaching various challenges facing cancer drug development, such as an understanding of cancer biology is far from complete, drug effects in preclinical cancer models often do not predict clinical results and many others;  and Beans teachings that the field is highly underdeveloped with regards to preventing and treating cancer metastasis; the cited references demonstrate that the treatment of cancer is highly unpredictable, if even possible for many cancers.
6) The amount of direction or guidance provided by the inventor; 7) The existence of working examples:
The working examples teach that data in a preclinical model of pancreatic cancer showed that the combination of AMPLIGEN and checkpoint blockade (anti-PD-L1) is found to be synergistic for increasing both overall survival and time-to-tumor progression. The specification teaches that in an animal model in melanoma combining AMPLIGEN with an anti-PD-L1 showed a threefold increase in overall tumor response rate. The specification teaches that in a transgenic model of pancreatic cancer, combining AMPLIGEN with an anti-PD-L1 drug 
 Taken together, the art demonstrates that the treatment of cancer is highly unpredictable, if even impossible for many cancers.  Moreover, the art provides evidence that the heterogeneity of tumors contributes to the variability in treating cancer. Accordingly, it follows that cancers are amenable to treatment with a checkpoint inhibitor and ATIE can only be identified empirically. This constitutes undue experimentation. Therefore, given the lack of guidance in the art, the lack of working examples commensurate in scope to the claimed invention and the unpredictability of treating cancer, the specification, as filed does, not provide enablement for the claimed genus of cancers. 
Applying the above test to the facts of record, it is determined that 1) no declaration under 37 C.F.R. 1.132 or other relevant evidence has been made of record establishing the amount of experimentation necessary, 2) insufficient direction or guidance is presented in the specification with respect to broadly treating any cancer with a immune checkpoint inhibitor and ATIE, 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). One of skill in the art would require guidance, in order to make or use the combination of checkpoint inhibitor and ATIE to treat the genus of cancers in a manner reasonable in 
The Applicant has not provided sufficient guidance to enable one of skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including all cancers. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970). Without such guidance, determining cancers that can treated with a combination of a checkpoint inhibitor and ATIE is unpredictable and the experimentation left those skilled in the art is unnecessarily and improperly, extensive and undue. See Amgen Inc v Chugai Pharmaceutical Co Ltd. 927 F 2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991) at 18 USPQ2d 1026-1027 and Exparte Forman, 230 U.S.P.Q. 546(Bd. Pat=. App & int. 1986).
In view of all of the above, one of skill in the art would be forced into undue experimentation to practice the claimed invention, and thus, the claimed invention does not satisfy the requirements of 35 U.S.C. 112 first paragraph.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 27, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 contains the trademark/trade name AMPLIGEN. Claims 27 and 39 recite numerous trademarks/tradenames (e.g., Yondelis and Zoladex). Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe therapeutic drug and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 and 21-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AIM ImmunoTech Inc. and Merck Sharp & Dohme (Systemic Immune Checkpoint Blockade and Intraperitoneal Chemo-Immunotherapy in Recurrent Ovarian Cancer. Retrieved from https://clinicaltrials.gov/ct2/show/record/NCT03734692. First posted November 8, 2018, ClinicalTrials.gov Identifier: NCT03734692)
The instant claims are drawn to a method of treating cancer in a subject in need thereof, the method comprising: administering to the subject at least a first compound and a second 
NCT03734692 teach a method of treating ovarian cancer comprising administering rintatolimod and pembrolizumab (See page 4). NCT03734692 teaches that rintatolimod and pembrolizumab are administered at the same time (See page 4).  NCT03734692 teaches that the subject will also receive cisplatin (chemotherapy) (See page 4). NCT03734692 teaches that rintatolimod is administered via intraperitoneal injection over 1-2 hours and pembrolizumab is administered as a 30 minute intravenous infusion (See page 5). NCT03734692 teaches that rintatolimod and cisplatin are in a single solution (See page 5). Given that NCT03734692 teaches administering the claimed agents (AITE, checkpoint inhibitor, and chemotherapy) as required by the instant claims, the synergistic and/or additive effects claimed by Applicant would inherently be present in the prior art method. Thus, NCT03734692 anticipates the claims.
Claim(s) 1-17,21-26, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oberrnajer et al. (Journal of Immunotherapy of Cancer 2016; 4(Suppl 1):P230).
The instant claims are drawn to a method of treating cancer in a subject in need thereof, the method comprising: administering to the subject at least a first compound and a second compound together or separately, wherein the first compound comprises an effective amount of a checkpoint inhibitor optionally with at least one pharmaceutically-acceptable carrier, and wherein the second compound is an effective amount of an Anti-Tumor Immune Enhancer (ATIE) optionally with at least one pharmaceutically-acceptable carrier. 
Oberrnajer et al. teach a method of treating colorectal cancer and ovarian cancer comprising administering PD-1 inhibition and polyI:polyC12U (Ampligen), interferon-a, and COX-2 blockers. Oberrnajer et al. teach that the combination of agents results in a striking increase in the number of tumor-infiltrating CTLs recognizing cancer-associated antigens and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646